     Case 2:20-cv-00103-KJM-EFB Document 40 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN JEROME EASLEY,                           No. 2:20-cv-0103-KJM-EFB P
12                       Plaintiff,
13            v.                                      ORDER
14    TYWANDA STRAIN/HALL, et al.,
15                       Defendants.
16

17           Plaintiff, Mr. Steven Jerome Easley, proceeds without counsel in an action brought under

18   42 U.S.C. § 1983. Mr. Easley was previously incarcerated at the Sacramento County jail. The

19   matter was referred to a United States Magistrate Judge as provided by 28 U.S.C. § 636(b)(1)(B)

20   and Local Rule 302.

21           On June 25, 2020, the magistrate judge filed findings and recommendations, which were

22   sent to plaintiff’s last known address and returned undeliverable. ECF No. 30. The findings and

23   recommendations contained notice to plaintiff that any objections to the findings and

24   recommendations were to be filed within fourteen days. Id. In September 2020, the docket

25   reflects that Mr. Easley was properly served. See ECF No. 37. While Mr. Easley has made a

26   number of filings since the findings and recommendations issued (ECF Nos. 31–39), he has not

27   filed anything responsive to them.

28   /////
                                                      1
     Case 2:20-cv-00103-KJM-EFB Document 40 Filed 03/25/21 Page 2 of 2


 1          The court presumes that any findings of fact are correct. See Orand v. United States,
 2   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed
 3   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law
 4   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 5   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 6   supported by the record and by the proper analysis.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The findings and recommendations filed June 25, 2020, are adopted in full;
 9          2. This action is DISMISSED without prejudice for the reasons set forth in the April 28,
10              2020 screening order (ECF No. 21); and
11          3. The clerk of court is directed to close this case.
12   DATED: March 24, 2021.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
